DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/282,313. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The details of the pending claims 8 and 17 are taught in the co-pending application claims 2-4.
The details of the pending claims 7 and 16 are taught in in co-pending claims 1 and 14. 
The details of pending claims 9 and 18 are taught in co-pending claims 4-6. 
 
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104776630 A), in view of Dai (CN 204438440 U), and Wang (CN 201407307 Y), and Song (US 2005/0207321 A1).
Regarding Claim 1: Li teaches a switching device (air conditioner having 102) for a multi-split air conditioner (paragraph [0002], title). 
Li fails to teach the switching device comprising:
a base having a bottom wall and a side wall, the side wall surrounding the bottom wall and extending upward from an edge of the bottom wall; 
a drain tank disposed in the base and having a bottom surface spaced apart from the bottom wall of the base in an up and down direction; 
a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank; 
and a plurality of fixing members disposed to the plurality of damping pads respectively, and connected to the side wall of the base, the plurality of fixing members being spaced apart from the drain tank. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a drain tank disposed in the base and having a bottom surface spaced apart from the bottom wall of the base in an up and down direction; a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank to the structure of Li as taught by Dai in order to advantageously remove the water condensation within the system from the unit (see Dai, paragraph [0034], lines 5-7 and paragraph [0035], lines 1-4).  
Wang teaches a plurality of damping pads (1 and 2) disposed to a surface (3) and arranged at intervals along a circumferential direction of the surface (3, see Figures 3-2 and 4-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank to the structure of Li modified supra as taught by Wang in order to advantageously absorb the mechanical vibrations caused by the machinery and to prevent damage (see Wang paragraph [0006], lines 1-3).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of fixing members disposed to the plurality of damping pads respectively, and connected to the side wall of the base, the plurality of fixing members being spaced apart from the drain tank to the structure of Li modified supra as taught by Song in order to advantageously provide a attaching means to hold the damping pad in place to the base frame (see Song paragraph [0018], lines 1-6). 
Regarding Claim 3: Li modified supra further teaches wherein the bottom wall of the base (10 of Dai) is provided with at least one support damping pad (1 of Wang) thereon, and the support damping pad (1 of Wang) is arranged between the bottom surface of the drain tank (pan of 40 of Dai) and the bottom wall of the base (10 of Dai, see 1 of Wang placed between two separate surfaces to dampen/absorb vibration see Figures 3-1, 4-1, 5-1 of Wang).
Regarding Claim 10: Li teaches a  multi-split air conditioner (title, paragraph [0002]), comprising: a switching device (102); a plurality of indoor units (21-24) having a plurality of first ports and a plurality of second ports (see Figures 2-3, for fluid flows paths into and out of 21-24); and an outdoor unit (10 and 30), wherein the outdoor unit (10) is connected to the plurality of indoor units through the switching device (102).
Li fails to teach switching device further includes: 

a drain tank disposed in the base and having a bottom surface spaced apart from the bottom wall of the base in an up and down direction; 
a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank; and a plurality of fixing members disposed to the plurality of damping pads respectively, and connected to the side wall of the base, the plurality of fixing members being spaced apart from the drain tank. 
Dai teaches a base (10) having a bottom wall and a side wall, the side wall surrounding the bottom wall and extending upward from an edge of the bottom wall (see Figures 4-5); a drain tank (40) disposed in the base (10) and having a bottom surface spaced apart from the bottom wall of the base in an up and down direction (see Figure 3). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a drain tank disposed in the base and having a bottom surface spaced apart from the bottom wall of the base in an up and down direction; a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank to the structure of Li as taught by Dai in order to advantageously remove the water condensation within the system from the unit (see Dai, paragraph [0034], lines 5-7 and paragraph [0035], lines 1-4).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of damping pads disposed to the drain tank and arranged at intervals along a circumferential direction of the drain tank to the structure of Li modified supra as taught by Wang in order to advantageously absorb the mechanical vibrations caused by the machinery and to prevent damage (see Wang paragraph [0006], lines 1-3).  
Song teaches a plurality of fixing members (41 and 42) disposed to a plurality of damping pads (plurality of 5) respectively, and connected to a side wall of a base (20), the plurality of fixing members (41 and 42) being spaced apart (see paragraph [0014], lines 1-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of fixing members disposed to the plurality of damping pads respectively, and connected to the side wall of the base, the plurality of fixing members being spaced apart from the drain tank to the structure of Li modified supra as taught by Song in order to advantageously provide a attaching means to hold the damping pad in place to the base frame (see Song paragraph [0018], lines 1-6). 
Regarding Claim 12: Li modified supra further teaches wherein the bottom wall of the base (10 of Dai) is provided with at least one support damping pad (1 of Wang) thereon, and the support damping pad (1 of Wang) is arranged between the bottom 
Regarding Claims 2 and 11: Li modified supra further teaches wherein each damping pad (1 and 2 of Wang) has a clamping slot (groove 1-4 of Wang) in a middle portion thereof (see Figure 6-1 of Wang), the clamping slot (1-4 of Wang) is configured as an annular slot extending along a circumferential direction of the damping pad (1, see Figure 6-1 of Wang), each fixing member (41 and 42 of Song) further comprises: an engaging part (41, 44 of Song) having a groove (44 of Song) recessed from a side of the engaging part to a center of the engaging part (see Figure 4 of Song), the middle portion where the clamping slot (1-4 of Wang) is formed entering into the groove through an opening of the groove and being fitted with a bottom of the groove (when assembled); and a connecting part (47 of Song) connected to a side of the engaging part (41 of Song) adjacent to the side wall of the base (10 of Dai) and further connected to the side wall of the base (when assembled). 
Regarding Claims 7 and 16: Li further teaches wherein the multi-split air conditioner (title, paragraph [0002]) comprises an outdoor unit (10 and 30) and a plurality of indoor units (21, 22, 23, 24) having a plurality of first ports and a plurality of second ports, and the switching device (air-conditioner having 102) further comprises: 
a gas-liquid separator (301) disposed in a housing (30), the gas-liquid separator having an inlet, a first outlet and a second outlet, the inlet (from line with valve 40) being configured to be connected to the outdoor unit (10); 

at least one heat exchange part (211, 221, 231, 241) having an end connected to the second outlet lien from 211, 221, 231, 241 into 30); and a plurality of second indoor-unit connection tubes (piping into 305 A-D) spaced apart from the plurality of first indoor-unit connection tubes (piping to 21-24) in a second direction perpendicular to the first direction (see bottom of 30 in Figure 1), the plurality of second indoor-unit connection tubes (305 A-D)being spaced apart from one another in the first direction, the heat exchange part (211, 221, 231, 241) having another end connected to the plurality of second ports respectively via the plurality of second indoor-unit connection tubes (see flow paths in Figures 2-3), and part of the plurality of first indoor-unit connection tubes and the plurality of second indoor-unit connection tubes are spaced apart from the rest of the first indoor-unit connection tubes and the second indoor-unit connection tubes in the second direction (see Figures 1-3). 
Li fails to teach a housing having an open bottom and arranged above the base. 
Dai further teaches a housing (top 20 over 10) having an open bottom (see Figure 4) and arranged above the base (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a housing having an open bottom and arranged above the base to the structure of Li modified supra as taught by Dai in order to advantageously provide the cover to allow for other elements to be mounted .  
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104776630 A), Dai (CN 204438440 U), Song (US 2005/0207321 A1), and Wang (CN 201407307 Y), as applied to claims 3 and 12 above, and further in view of Huang et al. (US 2006/0076722 A1), hereafter referred to as “Huang.”
Regarding Claims 4 and 13: Li modified supra further teaches wherein an upper surface of the support damping pad (1 of Wang) is provided with a blind hole (hole for bolt of Wang) recessed downwards (see Figure 7-1 of Wang). 
Li modified supra fails to teach the switching device further comprises: a positioning screw penetrating through the bottom wall of the base and a bottom wall of the blind hole from the bottom up, so as to connect the support damping pad to the base. 
Huang teaches a positioning screw (314) penetrating through a bottom wall (310) of a base (302) and a bottom wall of a blind hole (312) from the bottom up (see Figure 3D), so as to connect a support damping pad (350) to the base (302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the switching device further comprises: a positioning screw penetrating through the bottom wall of the base and a bottom wall of the blind hole from the bottom up, so as to connect the support damping pad to the base to the structure of Li modified supra as taught by Huang in order to advantageously provide an alternative fastening mechanism for attaching the damping pad to a surface (see Huang, paragraph [0030], lines 1-5 and 16-21). 
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104776630 A), Dai (CN 204438440 U), Song (US 2005/0207321 A1), and Wang (CN 201407307 Y), as applied to claims 1 and 10 above, and further in view of Kaneko et al. (4,614,090), hereafter referred to as “Kaneko.”
Regarding Claims 5 and 14: Li modified supra fails to teach wherein a sponge body is disposed to the bottom surface of the drain tank.
Kaneko teaches a sponge body (80) is disposed to a surface of duct (76). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a sponge body is disposed to the bottom surface of the drain tank to the structure of Li modified supra as taught by Kaneko in order to advantageously provide noise reducing in the base of the device (see Column 11, lines 39-42 of Kaneko). 
Regarding Claims 6 and 15: Li modified supra fails to teach wherein an anti-vibration gum is disposed on the bottom wall of the base. 
Kaneko teaches wherein an anti-vibration gum (rubbers 13, 36, 38) is disposed on a base 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an anti-vibration gum is disposed on the bottom wall of the base to the structure of Li modified supra as taught by Kaneko in order to advantageously provide anti vibration protection for when the mechanical elements are in operation (see Column 8, lines 44-49 and 58-66 of Kaneko). 

Allowable Subject Matter
Claims 8-9 and 17-18 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections/changes to overcome the outstanding 35 U.S.C. § 103 rejections and double patenting rejections to the claims made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (5,937,663).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763